Citation Nr: 0410553	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-14 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied entitlement to the benefit currently sought on 
appeal.

REMAND

A review of the record reflects that the complete service medical 
records are not of record.  The veteran has reported active duty 
service from October 1953 to July 1957, and from November 1990 to 
October 1991.  Additionally, the veteran reported reservist duty 
in the National Guard, in Alabama and North Carolina, from 1957 to 
1999.  The veteran's service dates have not been verified.  Once 
verification of the veteran's service is received, an appropriate 
effort must be made to ascertain whether there may be additional 
service medical records covering that period which have not been 
associated with the claims file. 

Additionally, there are VA treatment records that have not been 
associated with the claims file.  The November 2001 VA examination 
report indicates that the veteran underwent a prior audiology 
evaluation in September 1999.  A subsequent audiogram was 
scheduled for December 2001.  These records, in addition to any 
more recent reports, should be associated with the claims file.

Accordingly, the case is remanded to the RO via the Appeals 
Management Center in Washington, D.C. for the following:

1.  The RO must review the claims file and ensure that all 
obligations under the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should request that the National Personnel Records 
Center (NPRC) (or other appropriate source) verify all periods of 
military service occurring between 1953 and 1999, noting whether 
the periods are active duty, active duty for training (ACDUTRA), 
or inactive duty for training (INACDUTRA).  The NPRC should verify 
specifically at which points the veteran was on ACDUTRA or 
INACDUTRA during his service in the North Carolina National Guard 
(1974 to April 1977), and his assigned unit at those times.

3.  The RO should take the necessary steps to obtain all service 
medical records, to include medical records pertaining to the 
veteran's National Guard service which have not been associated 
with the claims file. 
  
4.  The RO should request VA medical records from the Biloxi, 
Mississippi VA medical center, to include September 1999 and 
December 2001 audiology reports.

5.  Thereafter, the RO should readjudicate the issue on appeal.  
If the determination remains unfavorable to the veteran, he and 
his representative should be furnished a supplemental statement of 
the case.  The supplemental statement of the case must contain 
notice of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue on appeal.  An 
appropriate period of time should be allowed for response.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this action, 
the Board intimates no opinion as to the ultimate disposition of 
the appeal.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



